Case 1:19-cv-01171-AT-GWG Document 198 Filed 08/25/20 Page 1 of 3
         Case 1:19-cv-01171-AT-GWG Document 198 Filed 08/25/20 Page 2 of 3




citation omitted)). The burden rests with the party seeking reconsideration to “demonstrate that
the Court overlooked controlling decisions or factual matters that were put before it on the
underlying motion.” Davis v. Gap, Inc., 186 F.R.D. 322, 324 (S.D.N.Y. 1999).

   II.      Analysis

        In denying PMG’s motion to dismiss, the Court held that the FHA limitations period on
design-or-construction claims set out in 42 U.S.C. § 3613(a)(1)(A) begins to run when a person
protected by the FHA encounters the allegedly unlawful building elements, and thus is subjected
to discrimination. March Order at 14. PMG does not seek reconsideration of that holding. PMG
Mem. at 2, ECF No. 148.

         PMG does argue, however, that the Court erred in applying that holding to Plaintiff, an
advocacy organization with a mission of investigating and enforcing compliance with federal,
state, and local fair housing laws. Id. at 2–3. PMG contends that the injury alleged by Plaintiff
is frustration of its mission as a disability advocacy organization, and that Plaintiff experienced
that injury as soon as an allegedly inaccessible building was designed or constructed. Id. at 3–6.
PMG suggests that the limitations period should, therefore, begin to run from the time that
Plaintiff knew or should have known that the relevant building was constructed. Id. at 4.

      PMG raised an identical argument in the reply filed in support of its motion to dismiss.
See ECF No. 138 at 7–8. The Court considered and rejected it as follows:

         PMG argues that even if the limitations period runs from the date on which a
         person experiences an injury, Plaintiff's FHA claim against it is still untimely
         because Plaintiff is an advocacy group, not an individual. Reply at 7–8, ECF No.
         138. PMG points to the complaint's allegation that Plaintiff suffered injury
         because “Defendants' discriminatory practices frustrated and continue to frustrate
         Plaintiff's mission to ensure that all people have equal access to housing
         opportunities in the New York City region,” Compl. ¶ 55, and caused Plaintiff to
         divert resources from other projects, id. ¶ 66. PMG contends that Plaintiff
         suffered that injury at the time the [relevant building] was constructed, even if it
         was unaware of it, and not at the time that its testers visited the building. Reply at
         7–8. But this argument confuses the injury that supports Plaintiff's standing to
         sue with the legal violation that starts the limitations period. Regardless of when
         Plaintiff's mission became frustrated, there was no relevant “aggrieved person”
         who was subjected to a “discriminatory housing practice” until the testers visited
         the [building].

         March Order at 15.

        PMG does not identify any controlling case law that the Court overlooked in reaching
that conclusion, or any reason that the Court’s holding would lead to manifest injustice. PMG
argues that adopting its rule would align the statute of limitations for FHA design or construction
claims with the standard used for other anti-discrimination statutes. PMG Mem. at 4–5. The
cases PMG points to stand only for the broad proposition that the limitations period begins to run
for an injured party when that party knows, or should have known, of his or her injury. They

                                                   2
      Case 1:19-cv-01171-AT-GWG Document 198 Filed 08/25/20 Page 3 of 3




provide no reason to alter the Court’s determination that no FHA injury occurs until a person
experiences an inaccessible design or construction element.

                                        CONCLUSION

        Accordingly, PMG’s motion for reconsideration is DENIED. The Clerk of Court is
directed to terminate the motion at ECF No. 147.

       SO ORDERED.

Dated: August 25, 2020
       New York, New York




                                                3
